DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/5/2021, with respect to the rejection of claims 73-76 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Stockhammer, in view of Ugur.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 73-76 and 84-86 are rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer (US 2016/0234536), hereinafter referred to as Stockhammer, in view of Ugur (US 2018/0007395), hereinafter referred to as Ugur.

7.	Regarding claim 73, Stockhammer discloses a device for streaming media content from a server, comprising:  a deriver configured to derive media information from the server, the media information comprising first information specifying a set of representations of the media content at which the media content is available for download at the server (fig. 3-5, paragraphs 11-12 wherein client device receives manifest file from a server indicating plurality of types of segments included in a representation of content); 
second information on a media content availability duration for which the media content is available at the server (fig. 3-5, paragraphs 53 and 62 wherein manifest file discloses availability of media and segments), 
(fig. 3-5, paragraphs 78-79 wherein system discloses random access points for fast tune-in and segment duration), 
a segment downloader configured to download the media content from the server in a sequence of segments with selecting, on the basis of the MPD, for each of the sequence of segments (fig. 3-5, paragraphs 60-61 wherein client device downloads segments at desired bitrate of bitrates available for requested media content), 
one of the set of representations and retrieving the respective segment from the representation selected for the respective segment (fig. 3-5, paragraphs 60-61 wherein client device downloads segments at desired bitrate of bitrates available for requested media content).
However Stockhammer is silent in regards to disclosing wherein the segment downloader is configured to, when commencing downloading the media content by selecting and retrieving from the set of representations, derive a minimum of an availability duration of a primary representation of the set of representations from the media content availability duration, and check whether the fast random access capability duration has already been exceeded, and if so, perform the selecting, on the basis of the MPD, for each of the sequence of segments, one of the set of representations in a manner so that the primary representation is selected and a set of one or more secondary representations of the subset of representations is excluded from being selected, and if not, perform the selecting, on the basis of the MPD, for each of the sequence of segments, so that the set of one or more secondary representations 
Ugur discloses wherein the segment downloader is configured to, when commencing downloading the media content by selecting and retrieving from the set of representations, derive a minimum of an availability duration of a primary representation of the set of representations from the media content availability duration (fig. 6-8, paragraph 287 wherein system determines time availability for segment by comparing clock time to segment availability time), 
and check whether the fast random access capability duration has already been exceeded, and if so, perform the selecting, on the basis of the MPD, for each of the sequence of segments, one of the set of representations in a manner so that the primary representation is selected and a set of one or more secondary representations of the subset of representations is excluded from being selected (fig. 6-8, paragraphs 262 and 287 wherein primary content segments are selected when available), 
and if not, perform the selecting, on the basis of the MPD, for each of the sequence of segments, so that the set of one or more secondary representations of the subset of representations is available for selection, and use the set of one or more secondary representations for a faster random access (fig. 6-8, paragraphs 271 and 287 wherein alternate multimedia segments are selected when primary segments are not available).  Ugur (paragraph 200) provides motivation to combine the references wherein multiple versions of content segments are available for user content selection.  All of the elements are known.  Combining the references would yield the instant claims wherein segments of content of different resolution levels are available for user 

8.	Regarding claim 74, Stockhammer a server offering a download of a media content, wherein the server stores and sends-out, upon request, to a client segments of a set of representations of the media content, with the representations of the set of representations having the media content coded thereinto in segments (fig. 4-5, paragraphs 127-128 wherein content represented by various segments is stored on server), 
and the representations of at least a subset of the set of representations differing in a temporal distribution of random access points (fig. 4-5, paragraph 132 wherein client device retrieves desired content segment for reproduction), 
and a media presentation description comprising a first information specifying a set of representations of a media content at which the media content is available for download at the server (fig. 3-5, paragraphs 11-12 wherein client device receives manifest file from a server indicating plurality of types of segments included in a representation of content); 
a second information on a media content availability duration for which the media content is available at the server (fig. 3-5, paragraphs 53 and 62 wherein manifest file discloses availability of media and segments), 
and a third information on a fast random access capability duration (fig. 3-5, paragraphs 78-79 wherein system discloses random access points for fast tune-in and segment duration).

Ugur discloses wherein the server is configured to provide a minimum availability duration for a primary representation of the set of representations according to the media content availability duration (fig. 6-8, paragraph 287 wherein system determines time availability for segment by comparing clock time to segment availability time), 
and provide a minimum availability duration for a set of one or more secondary representations of the set of representations according to the fast random access capability duration, wherein the fast random access capability duration is shorter than the media content availability duration (fig. 6-8, paragraphs 271 and 287 wherein alternate multimedia segments are selected when primary segments are not available).  Ugur (paragraph 200) provides motivation to combine the references wherein multiple versions of content segments are available for user content selection.  All of the elements are known.  Combining the references would yield the instant claims wherein segments of content of different resolution levels are available for user consumption.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

(fig. 4-5, paragraphs 127-128 wherein content represented by various segments is stored on server), 
the media information comprising first information specifying a set of representations of the media content at which the media content is available for download at the server (fig. 3-5, paragraphs 11-12 wherein client device receives manifest file from a server indicating plurality of types of segments included in a representation of content); 
second information on a media content availability duration for which the media content is available at the server (fig. 3-5, paragraphs 53 and 62 wherein manifest file discloses availability of media and segments), 
and third information on a fast random access capability duration (fig. 3-5, paragraphs 78-79 wherein system discloses random access points for fast tune-in and segment duration), 
downloading the media content from the server in a sequence of segments with selecting, on the basis of the MPD, for each of the sequence of segments, one of the set of representations and retrieving the respective segment from the representation selected for the respective segment (fig. 4-5, paragraph 61 wherein client device downloads desired segment form server).
However Stockhammer is silent in regards to disclosing the method comprising, when commencing downloading the media content by selecting and retrieving from the set of representations, deriving a minimum of an availability duration of a primary 
Ugur discloses the method comprising, when commencing downloading the media content by selecting and retrieving from the set of representations, deriving a minimum of an availability duration of a primary representation of the set of representations from the media content availability duration (fig. 6-8, paragraph 287 wherein system determines time availability for segment by comparing clock time to segment availability time), 
and checking whether the fast random access capability duration has already been exceeded, and if so, performing the selecting, on the basis of the MPD, for each of the sequence of segments, one of the set of representations in a manner so that the primary representation is selected and a set of one or more secondary representations of the subset of representations is excluded from being selected (fig. 6-8, paragraphs 262 and 287 wherein primary content segments are selected when available), 
(fig. 6-8, paragraphs 271 and 287 wherein alternate multimedia segments are selected when primary segments are not available).  Ugur (paragraph 200) provides motivation to combine the references wherein multiple versions of content segments are available for user content selection.  All of the elements are known.  Combining the references would yield the instant claims wherein segments of content of different resolution levels are available for user consumption.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention..

10.	Regarding claim 76, Stockhammer discloses a non-transitory digital storage medium having a computer program stored thereon to perform the method for streaming media content from a server, comprising:  deriving media information from the server, the media information comprising first information specifying a set of representations of the media content at which the media content is available for download at the server (fig. 3-5, paragraphs 11-12 wherein client device receives manifest file from a server indicating plurality of types of segments included in a representation of content);
second information on a media content availability duration for which the media content is available at the server (fig. 3-5, paragraphs 53 and 62 wherein manifest file discloses availability of media and segments), 
(fig. 3-5, paragraphs 78-79 wherein system discloses random access points for fast tune-in and segment duration), 
downloading the media content from the server in a sequence of segments with selecting, on the basis of the MPD, for each of the sequence of segments, one of the set of representations and retrieving the respective segment from the representation selected for the respective segment (fig. 4-5, paragraph 61 wherein client device downloads desired segment form server).
However Stockhammer is silent in regards to disclosing the method comprising, when commencing downloading the media content by selecting and retrieving from the set of representations, deriving a minimum of an availability duration of a primary representation of the set of representations from the media content availability duration, and checking whether the fast random access capability duration has already been exceeded, and if so, performing the selecting, on the basis of the MPD, for each of the sequence of segments, one of the set of representations in a manner so that the primary representation is selected and a set of one or more secondary representations of the subset of representations are excluded from being selected, and if not, performing the selecting, on the basis of the MPD, for each of the sequence of segments, so that the set of one or more secondary representations of the subset of representations is available for selection, and the set of one or more secondary representations is used for a faster random access, when said computer program is run by a computer.
(fig. 6-8, paragraph 287 wherein system determines time availability for segment by comparing clock time to segment availability time), 
and checking whether the fast random access capability duration has already been exceeded, and if so, performing the selecting, on the basis of the MPD, for each of the sequence of segments, one of the set of representations in a manner so that the primary representation is selected and a set of one or more secondary representations of the subset of representations are excluded from being selected (fig. 6-8, paragraphs 262 and 287 wherein primary content segments are selected when available), 
and if not, performing the selecting, on the basis of the MPD, for each of the sequence of segments, so that the set of one or more secondary representations of the subset of representations is available for selection, and the set of one or more secondary representations is used for a faster random access, when said computer program is run by a computer (fig. 6-8, paragraphs 271 and 287 wherein alternate multimedia segments are selected when primary segments are not available).  Ugur (paragraph 200) provides motivation to combine the references wherein multiple versions of content segments are available for user content selection.  All of the elements are known.  Combining the references would yield the instant claims wherein segments of content of different resolution levels are available for user consumption.  

11.	Regarding claim 84, Ugur discloses the device of claim 73, wherein the set of representations comprises a primary representation and a set of one or more secondary representations, and wherein the media information further comprises fourth information indicating RAF distributions of the representations of the set of representations (fig. 8-10, paragraphs 132-133 wherein client device can select from a plurality of content representations).

12.	Regarding claim 85, Ugur discloses the device of claim 73, wherein the third information is indicative of the fast random access capability duration for each subset faster for a faster tune-in into the respective subset (fig. 8-10, paragraphs 80 and 83-84 wherein user can select segments with fast tune-in capability).

13.	Regarding claim 86, Ugur discloses the device of claim 74, wherein the third information is indicative of the fast random access capability duration for each subset faster for a faster tune-in into the respective subset (fig. 8-10, paragraphs 344 and 354 wherein selectable fast tune-in segments are of variable duration).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424